Citation Nr: 1310725	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  04-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disability, to include as due to hepatitis B or asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from May 1960 to May 1963 and additional U.S. Army Reserve (USAR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2007, January 2011 and September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In the Board's November 2007, January 2011 and September 2012 remands, a claim of service connection for a skin disability (characterized as cracked skin and black spots on his skin), to include as due to asbestos exposure, was referred to the RO for appropriate action.  Despite these three prior referrals, it does not appear that the RO has taken action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the RO for the fourth time for appropriate action. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from a stomach disability as a result of a disease or injury in active duty service.


CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by active serve, including as due to hepatitis B or asbestos exposure.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent letters in May and December 2003 and in February 2008 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the February 2008 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, although complete notice was not sent prior to the initial adverse determination on appeal, such deficiency has been cured and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service personnel records, service treatment records, and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, to include the Veteran's electronic Virtual VA file, contains his service personnel records, service treatment records, as well as all available post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, pursuant to the most recent September 2012 Board remand, the Veteran was afforded a VA examination in December 2012.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the September 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain the Veteran's up-to-date VA and private treatment records and then afford the Veteran a VA examination and opinion to ascertain the etiology of his current stomach disability..  Upon remand, VA treatment records dated through January 2013 have been associated with the Veteran's Virtual VA electronic file; and, as noted, the Veteran underwent a VA examination in December 2012.  Thereafter, the AMC/RO readjudicated the matter in a February 2012 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the September 2012 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

II.  Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, both VA and private clinical records show treatment for a stomach disability diagnosed as gastritis/gastroesophageal reflux disease (GERD).  The December 2012 VA examination again verifies a diagnosis of GERD.  Thus, the current disability requirement has been met in this case. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury. Davidson, 581 F.3d 1313.  The Veteran's service treatment records are silent for any complaints of or treatment for a stomach disorder.  The March 1963 separation examination found no significant abnormalities of the abdomen; and the Veteran offered no stomach complaints.  The Board notes, however, the Veteran is competent to provide statements with regard to any injury or illness he suffered while in service, treatment received, and symptoms experienced.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, the Veteran has reported that he was hospitalized for 3 weeks in Korea in 1962 for "flu-like" symptoms.  The Board finds no reason to question the Veteran's credibility that he experienced such symptoms while on active duty.  Therefore, the in-service occurrence requirement is deemed to have been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Davidson, 581 F.3d 1313.  In this regard, the Board notes that the only medical opinion that adequately addresses this issue is against a finding that the Veteran's current stomach disorder is related to service.  Notably, the December 2012 examiner indicated that she reviewed the Veteran's claims file, as well as pertinent medical literature, and then found that it was less likely than not that the Veteran's current stomach disorder was related to his military service.  The examiner noted that while the Veteran reported symptoms suggestive of GERD during active duty, the symptoms have been intermittent throughout the years.  Furthermore, the examiner noted the Veteran has a long-standing history of tobacco and alcohol use, both of which can cause and aggravate GERD symptoms.  Additionally, the examiner noted that an endoscopy revealed that the Veteran had multiple arteriovenous malformations (AVM).  The examiner noted that AVMs are the most common vascular anomalies encountered in the gastrointestinal tract.  She indicated that the causes of AVMs are unknown, but could include congenital anomalies, advancing age, end stage renal disease, and radiation history.  The examiner noted that the Veteran does not have end-stage renal disease.  Significantly, in December 2004, the Veteran underwent 38 radiation treatments due to throat cancer.

The Veteran himself believes that his stomach disorder is due to service.  However, as a lay person he is generally not credible to address the cause of his disability.  To the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Alternately, the final requirement of service connection can be satisfied through a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Court has held that a lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The medical evidence of record shows complaints of a stomach disorder dating back to 1999, over thirty years after separation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity. 
In this case, the Veteran is competent to report his history of stomach discomfort.  However, to the extent that he seeks to establish by his statements that he has had continuity of symptoms since service, the Board finds this allegation not credible.  Indeed, the separation examination showed normal findings and indicated no subjective complaints.  Moreover, he did not file a claim for a stomach disability until 2000, over thirty years after separation.  

Had he been experiencing stomach symptoms dating back to service, it is reasonable to expect that he would have raised a claim much sooner.  Due to this significant gap in time before the claim was raised, his statements to the effect that his stomach symptoms have been continuous dating back to service are not persuasive and he is not deemed credible on this point.  Thus, continuity of symptomatology has not been shown by either the clinical or lay evidence of record and therefore it cannot serve as a basis for a grant for service connection.

Additionally, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").  Relevant to this claim, extremity GERD is not among the list of chronic disease listed within 38 C.F.R. § 3.309(a).  

Finally, the Veteran also contends that his stomach disability is due to his hepatitis B, or in the alternative, to in-service asbestos exposure.  VA must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553   (2008).

The Veteran has not established service connection for hepatitis B.  Furthermore, there is no competent evidence that he was exposed to asbestos at any time during active service.  See September 2012 Board decision.  Because the Veteran has not established service connection for hepatitis B; or shown to have been exposed to asbestos during active service, such theory of secondary service connection lacks legal merit.  See 38 C.F.R. § 3.310.  Accordingly secondary service connection for a stomach disability must also be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Considering all of the evidence of record, the Board finds that the preponderance of the evidence does not support service connection for a stomach disorder.  See 38 U.S.C.A. § 5107(b) (2012).  The Veteran's claim is denied.





ORDER

Service connection for a stomach disability, to include as due to hepatitis B or asbestos exposure is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


